DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
 

Response to Amendment
3.	Claims 1, 11, 15 have been amended. Claim 20 has been canceled. Claims 21-22 are newly presented for Examination. 

Response to Arguments
4.	Applicant's arguments filed on October 26, 2021 have been fully considered but they are not persuasive.

5.	The Applicant alleged that the combination of Park and Kwon fails to teach or suggest “wherein, to update the user equipment related context information in a core network entity that is responsible for the user equipment, the transmitter, when in operation, transmits a message including the user equipment related context information directly to the core network entity”.


	The Examiner respectfully submit that the combination of Park #1 and Park #2 and KWON teaches and renders the Applicant claimed invention obvious as shown below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
9.	Claims 1-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0270713 A1, Provisional Application No. 62/473,007, filed on March 17, 2017) in view of KWON et al (US 2020/0068646 A1, Foreign Priority: Feb. 3, 2017) and further in view of Park #2 et al (US 2018/0270791 A1, Provisional Application No. 62/472,988, field on March 17, 2017).

Regarding claim 1 (Currently Amended), Park ‘713 discloses a user equipment (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-076) in a fig. 3, wireless system  which is 5G-based which is made up of gNB or ng-eNB, UEs/wireless devices section 0049-0078), the user equipment (fig. 1, fig. 3, see, Wireless device 110A, the wireless device in the RRC-Inactive state performs cell selection/re-selection, section 0063, noted: the wireless device operates in a multi-connectivity mode, section 0129) comprising:  processing circuitry (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-0076), which in operation, determines whether the user equipment, being located in a first radio access network notification area (see, the wireless device in the RNA notification area, performs an RNA update procedure, section 0140-0141, 0236-the wireless device  can determine whether it is same coverage area, the RAN RNA identifier is related to the RAN update procedure, section 0236) (first RNA) (noted: serving RNA/cells of the base station from which the wireless device receives the paging from in the RRC-Inactive state, section 0142-0144) is moving to a second radio access network notification area (second RNA)(see, the RAN update procedure where the wireless device moves to a new RAN, section 0143-0144, the new RNA is different from the previous the old NRA) different from the first RNA (see, the RAN update procedure where the wireless device moves to a new RAN, section 0143-0144, the new RNA is different from the previous the old NRA, fig. 16, shows RAN1, RNA2), the user equipment being in an inactive state (section 0231-RNA update procedure in the RRC-Inactive state) out of an idle state (see, the wireless device which transitions from RRC-Idle state to the RRC-Inactive state, section 0139), a connected state and the inactive state (see, the wireless device may transition from RRRC Inactive to RRC Connected state, section 0139-0140)  the user equipment can be in (see, the wireless device operates in multi-connectivity mode- from RRC-Idle state to RRC-Inactive, from RRC-Connected state to RRC-Active state, section 0129, 0139, 0231), a transmitter (fig. 3, see, communication interface/RF antenna of the wireless device 110 can be  transmitter and receiver (i.e., RX/TX) configured to transmit and receive of transport blocks section 0071-007, 01296), which in operation, transmits identification information on the first RNA to a second radio base station of the second RNA (see, RAN identifier or base station identifier, random access procedure-context request message which includes a resume identifier which is related to the RNA updated procedure, section 0143-0145, 0150, noted: the wireless device may inform of its movement of the notification area to a different RAN notification area, section 0210), when determining that the user equipment is moving to the second RNA (fig. 16, shows the UE/wireless device moving from RAN1 to RNA2), and a receiver (fig. 3, see, communication interface/RF antenna of the wireless device 110, can be used to receive (i.e., RX/TX) signals from the gNB, section 0071-0076, 0129), which in operation, receives from the second radio base station user equipment related context information (see, the receiving from the second base station, the message comprises context identifier for the wireless device, downlink packets, uplink packets, section 0210, 0213, 0142-0145) usable by the user equipment to exchange uplink and downlink data with the second radio base station (see, the wireless device which receives the retrieved context which is not limited to stored packets at the old/serving base station from the selected cells/RNA, including transmitting of packets/receiving of uplink packet to the selected cell, section 0143-0145, 0231).
	Park ‘713 discloses all the claim limitations but fails to explicitly teach: wherein the identification information on the first RNA comprises an identifier of the user equipment allocated by a first radio base station of the first RNA.

	However, KWON et al (US 2020/0068646 A1, Foreign Priority: Feb. 3, 2017) from a similar field of endeavor discloses: wherein the identification information on the first RNA (see, RAN information in terms of identifier to which the UE belongs, including RNA updated procedure section 0110-0114) comprises an identifier of the user equipment allocated (see, RNTI related to RNA information that is allocated by the gNB, section 0139) by a first radio base station of the first RNA (noted: RNA ID value that is transmitted by the UE  during RNA update procedure is configured by the source gNB, section 0120-0123, noted: RNA ID is related to the UE context information, section 0131-0132).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the wireless method and apparatus for managing UE mobility in a communication as taught by KWON ‘646 into the method and apparatus for cell selection/re-selection in RNA of Park ‘713.  The motivation would have been to provide a reduction of signaling load (section 0006).
	The combination of Park #1 ‘713 and Kwon ‘645 discloses all the claim limitations but fails to explicitly teach: wherein, to update the user equipment related context information in a core network entity that is responsible for the user equipment, the transmitter, when in operation, transmits a message including the user equipment related context information directly to the core network entity.
	However, Park #2  ‘791 from a similar field of endeavor discloses: wherein, to update the user equipment related context information in a core network entity (see, update procedure in which the MME/core network entity is informed of the UE context information, section 0153-0155),  that is responsible for the user equipment, the transmitter, when in operation, transmits a message (see, path switch request, section 0155)including the user equipment related context information directly to the core network entity (see, the UE context information transmitted to the core network entity, the core network entity performs an update for the wireless device, section 0153-0155, 0150).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claim 2 (Currently Amended), Park ‘713 discloses the user equipment (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-076) wherein the transmitter, when transmitting the identification information on the first RNA to the second radio base station (see, noted: the wireless device may inform of its movement of the notification area to a different RAN notification area,  the RAN notification comprises an RAN area of the neighboring base station, section 0210), transmits the identification information on the first RNA  with a third message of a random access channel procedure (see, the move of the wireless device into RRC Inactive state in new RNA , the UE may use a RACH preamble, section 0143, noted: the RNA update procedure performs by the UE/wireless device is done with  up to four messages (1 to 4), section 0233).


Regarding claim 3 (Currently Amended), Park ‘713 discloses the user equipment (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-076), wherein the transmitter, when transmitting the identification information on the first RNA to the second radio base station (see, noted: the wireless device may inform of its movement of the notification area to a different RAN notification area,  the RAN notification comprises an RAN area of the neighboring base station, section 0210), transmits the identification information on the first RNA  with a first message of a random access channel procedure (see, the move of the wireless device into RRC Inactive state in new RNA , the UE may use a RACH preamble, section 0143, noted: the RNA update procedure performs by the UE/wireless device is done with  up to four RACH messages (1 to 4), section 0233, see, the PRACH resources for the transmission of RACH preamble, section 0120, 0150-RACH procedure).

Regarding claim 4 (Currently Amended), Park ‘713 discloses the user equipment according to claim 1, wherein the transmitter, when transmitting the identification information on the first RNA to the second radio base station, transmits the identification information on the first RNA (noted: the notification area or C-RNTI, the C-RNTI and the UE ID is indicated in MAC CE, section 0187, see, as the wireless devices transitions from RRC state  (i.e., idle state) to an RRC inactive state, MAC layer message is transmitted section 0238-0239,  0138) in a Medium Access Protocol (MAC), control element (see, the wireless device/UE that is configured with two MAC entities, section 0132, see, the wireless device/UE that is configured with two MAC entities, section 0132, see, the multi-connectivity wireless device/UE that is configured to use resources provided by multiple schedulers of multiple base stations, section 0112, section 0116, 0120-configured with PUCCH resources in relation to RACH procedure, 02134-0235).

Regarding claim 5 (Currently Amended), Park ‘713 discloses the user equipment (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-076) wherein the transmitter (fig. 3, see, communication interface/RF antenna of the wireless device 110 can be  transmitter and receiver (i.e., RX/TX) configured to transmit and receive of transport blocks section 0071-007, 01296), when transmitting the identification information on the first RNA to the second radio base station, transmits the identification information  (see, context identifier as the UE selects a sell belongs to different RNA, section 0153) on the first RNA in a Packet Data Convergence Protocol (PDCP), Control Packet Data Unit (PDU) (see, the UE/wireless device transmits one or more uplink packets which may be PDCP protocol layer packets as part of a random access procedure, section 0153, section 0153-0154-the UE transmits uplink packets to the base station of the selected cell).

Regarding claim 6 (Currently Amended), Park ‘713 discloses the user equipment (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-076), wherein the receiver (fig. 3, see, communication interface/RF antenna of the wireless device 110 can be  transmitter and receiver (i.e., RX/TX) configured to transmit and receive of transport blocks section 0071-007, 01296), when receiving the user equipment related context information from the second radio base station, receives the user equipment related context information with a fourth message of the random access channel procedure (noted: the RNA update procedure performs by the UE/wireless device is done with  up to four messages (1 to 4), section 0233, see, the PRACH resources for the transmission of RACH preamble, section 0120).


Regarding claim 7 (Currently Amended), Park ‘713 discloses the user equipment, wherein the receiver, when receiving the user equipment related context information from the second radio base station, receives the user equipment related context information with a second message of a random access channel procedure (see, the wireless device recognizes the second RNA message based on the context identifiers/wireless identifier, and performs a RACH procedure, section 0191-0192, see, the multi-connectivity wireless device/UE that is configured to use resources provided by multiple schedulers of multiple base stations, section 0112, section 0116, 0120-configured with PUCCH resources in relation to RACH procedure, 02134-0235).

Regarding claim 8 (Currently Amended), Park ‘713 discloses the user equipment, wherein the receiver, when in operation, receives from the second radio base station identification information of the second RNA, optionally wherein the identification information of the second RNA is broadcast by the second radio base station throughout its radio cell (see, the wireless device who may receive system information in regard to cell selection/re-selection, RAN-based notification area, section 0063, 0142,0150, 0174) in system information (see, second RNA paging message that is broadcast by the a plurality of base stations that receive the RNA paging message, section 0192), and wherein the processing circuitry, when determining whether the user equipment moves to the second RNA, determines that the user equipment moves to the second RNA in case the identification information of the first RNA is different from the identification information of the second RNA (see, the wireless device recognizes the second RNA message based on the context identifiers/wireless identifier, and performs a RACH procedure, section 0191-0192).

Regarding claim 9 (Currently Amended), Park ‘713 discloses the user equipment (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-076), wherein the processing circuitry, when determining that the user equipment is moving to the second RNA, transitions the user equipment from the inactive state to the connected state (see, the second message indicating a paging message, the second message is initiated from the second base station, the indication configured the wireless device to transition from the RRC Inactive state to the RRC Connected state, section 0218-0219).

Regarding claim 10 (Currently Amended), Park ‘713 discloses the user equipment, wherein the user equipment related context information comprises at least one of the following:
security information usable between the second radio base station and the user equipment (see, the UE context information may be  a security information, the context information of the UE is received from a first base station to a second base station, section 0147, 0218-0219), including one or both of a ciphering key to cipher data before transmission and a deciphering key to decipher data after reception; and information on data connections at least between the second radio base station and the user equipment (see, one or more data packets for the wireless device/UE, section 0218-0219).

Regarding claim 11 (Currently Amended), Park ‘713 as modified by Park #2 791 discloses the user equipment, wherein the transmitter (fig. 3, see, communication interface/RF antenna of the wireless device 110 can be  transmitter and receiver (i.e., RX/TX) configured to transmit and receive of transport blocks section 0071-007, 01296), when transmitting the identification information on the first RNA to the second radio base station (see, RAN identifier or base station identifier, random access procedure-context request message which includes a resume identifier which is related to the RNA updated procedure, section 0143-0145, 0150, noted: the wireless device may inform of its movement of the notification area to a different RAN notification area, section 0210), also transmits to the second radio base station identification information of user equipment related context information used by the user equipment to exchange data with a radio base station of the first RNA, the identification information being of  user equipment related first context information is usable by the second radio base station to obtain the user equipment related context information for the first RNA (see, the wireless device which receives the retrieved context which is not limited to stored packets at the old/serving base station from the selected cells/RNA, including transmitting of packets to the selected cell, section 0143-0145) and/or wherein the  identifier of the user equipment is usable by the second radio station to contact the core network entity to update context information in said core network entity relating to the user equipment (Section 0191-0192- a core entity my transmit downlink packets of the wireless device to an anchor base station based on the context of the wireless device, 0193-0194, 0155, section 0152-0155 of Park #2 791).

Regarding claim 12 (Currently Amended), Park 713 discloses the user equipment, wherein the receiver, when in operation, receives from the second radio base station a new user identification valid for the second RNA (see, new Resume ID which may indicates the updated UE context with already enabled encryption for resuming connection,  section 0164, 0158-0159-new resume Identity).

Regarding claim 13 (Currently Amended), Park 713 discloses the user equipment, wherein the user equipment and the second radio base station support the new radio (NR), technology of the 5th Generation (5G), of the 3GPP (3rd Generation Partnership Project) (fig. 1, shows 5G/NG-RAN wireless system which comprises gNBs 122, wireless devices/UEs 110, see, gNB 122A, fig. 16, section 0049-0053).

Regarding claim 14 (Currently Amended), Park 713 discloses the user equipment,  wherein the transmitter, (fig. 1, wireless device 110, fig. 3, wireless device 110 which comprises processor 314 coupled to memory 315 and communication interface 310, section 0071-076) when in operation, transmits user data to the second radio base station using the received user equipment related context information, and/or the receiver, when in operation, receives user data from the second radio base station based on the received user equipment related context information (see, the receiving from the second base station, the message comprises context identifier for the wireless device, downlink packets, section 0143, 0213).

Regarding claim 15 (Currently Amended), Park ‘713 discloses a method executed by a user equipment (fig. 1, fig. 3, see, Wireless device 110A, the wireless device in the RRC-Inactive state performs cell selection/re-selection, section 0063, noted: the wireless device operates in a multi-connectivity mode, section 0129) in a mobile communication system (fig. 3, wireless system  which is 5G-based which is made up of gNB or ng-eNB, UEs/wireless devices section 0049-0078, fig. 16, shows the UE/wireless device  that is moving from RAN1 to RNA 2), the method comprising: determining whether the user equipment, being located in a first radio access network notification area (see, the wireless device in the RNA notification area, performs an RNA update procedure, section 0140-0141, 0236-the wireless device  can determine whether it is same coverage area, the RAN RNA identifier is related to the RAN update procedure, section 0236 (first RNA) (noted: serving RNA/cells of the base station from which the wireless device receives the paging from in the RRC-Inactive state, section 0142-0144) is moving to a second radio access network notification area (see, the RAN update procedure where the wireless device moves to a new RAN, section 0143-0144, the new RNA is different from the previous the old NRA (second RNA) different from the first RNA (see, the RAN update procedure where the wireless device moves to a new RAN, section 0143-0144, the new RNA is different from the previous the old NRA, fig. 16, shows RAN1, RNA2), the user equipment being in an inactive state out of an idle state (see, the wireless device which transitions from RRC-Idle state to the RRC-Inactive state, section 0139), a connected state and the inactive state (see, the wireless device may transition from RRRC Inactive to RRC Connected state, section 0139-0140)  the user equipment can be in (see, the wireless device operates in multi-connectivity mode- from RRC-Idle state to RRC-Inactive, from RRC-Connected state to RRC-Active state, section 0129, 0139), transmits (fig. 3, see, communication interface/RF antenna of the wireless device 110 can be  transmitter and receiver (i.e., RX/TX) configured to transmit and receive of transport blocks section 0071-007, 01296) identification information on the first RNA to a second radio base station of the second RNA (see, RAN identifier or base station identifier, random access procedure-context request message which includes a resume identifier which is related to the RNA updated procedure, section 0143-0145, 0150, noted: the wireless device may inform of its movement of the notification area to a different RAN notification area, section 0210), when determining that the user equipment is moving to the second RNA (fig. 16, shows the UE/wireless device moving from RAN1 to RNA2), and receiving (fig. 3, see, communication interface/RF antenna of the wireless device 110, can be used to receive (i.e., RX/TX) signals from the gNB, section 0071-0076, 0129)  from the second radio base station user equipment related context information (see, the receiving from the second base station, the message comprises context identifier for the wireless device, downlink packets, uplink packets, section 0210, 0213, 0231, 0142-0145)) usable by the user equipment to exchange uplink and downlink data with the second radio base station (see, the wireless device which receives the retrieved context which is not limited to stored packets at the old/serving base station from the selected cells/RNA, including transmitting of packets to the selected cell, transmitting of uplink packets section 0143-0145, 0231).
wherein the identification information on the first RNA comprises an identifier of the user equipment allocated by a first radio base station of the first RNA.
However, KWON et al (US 2020/0068646 A1, Foreign Priority: Feb. 3, 2017) from a similar field of endeavor discloses: wherein the identification information on the first RNA (see, RAN information in terms of identifier to which the UE belongs, including RNA updated procedure section 0110-0114) comprises an identifier of the user equipment allocated (see, RNTI related to RNA information that is allocated by the gNB, section 0139) by a first radio base station of the first RNA (noted: RNA ID value that is transmitted by the UE  during RNA update procedure is configured by the source gNB, section 0120-0123).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the wireless method and apparatus for managing UE mobility in a communication as taught by KWON ‘646 into the method and apparatus for cell selection/re-selection in RNA of Park ‘713.  The motivation would have been to provide a reduction of signaling load (section 0006).

The combination of Park #1 ‘713 and Kwon ‘645 discloses all the claim limitations but fails to explicitly teach: wherein, to update the user equipment related context information in a core network entity that is responsible for the user equipment, the transmitter, when in operation, transmits a message including the user equipment related context information directly to the core network entity.
	However, Park #2  ‘791 from a similar field of endeavor discloses: wherein, to update the user equipment related context information in a core network entity (see, update procedure in which the MME/core network entity is informed of the UE context information, section 0153-0155),  that is responsible for the user equipment, the transmitter, when in operation, transmits a message (see, path switch request, section 0155)including the user equipment related context information directly to the core network entity (see, the UE context information transmitted to the core network entity, the core network entity performs an update for the wireless device, section 0153-0155, 0150).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claim 16 (Currently Amended), Park ‘713 discloses a second radio base station (fig. 1, fig. 3, base station/gNB 122, section 0049-0052, fig. 3, base station/gNB 2/base station 2, section 0058-0060) of a second radio access network notification area (fig. 16, see, gNB 122b of the RNA2) (second RNA) (see, the RAN update procedure where the wireless device moves to a new RAN, section 0143-0144, the new RNA is different from the previous the old NRA, fig. 16, shows RAN1, RNA2) in a mobile communication system (fig. 1, 5G/NEW RAN wireless system which comprises gNBs 122a, 122B in communication with wireless devices/UEs, section 0058-0061), the radio base station (fig. 1, fig. 3, fig. 16, gNB 122B/base station 2) comprising: a receiver (fig. 3, base station 2 that includes communication interface 320B as transceiver with receiver coupled to the processor and memory, section 0058-0078), which in operation, receives from a user equipment identification information on a first radio access network notification area (first RNA) (see, noted: the wireless device may inform of its movement of the notification area (RAN area identifier) to a different RAN notification area,  the RAN notification comprises an RAN area of the neighboring base station, section 0210, fig. 16, shows the UE/wireless device moves from RNA 1 to RAN 2), at which the user equipment was located before moving to the second RNA (see, the RAN update procedure where the wireless device moves to a new RAN, section 0143-0144, the new RNA is different from the previous the old NRA, fig. 16, shows RAN1, RNA2) the user equipment being in an inactive state out of an idle state (see, the wireless device which transitions from RRC-Idle state to the RRC-Inactive state, section 0139), a connected state and the inactive state (see, the wireless device may transition from RRRC Inactive to RRC Connected state, section 0139-0140)  the user equipment can be in (see, the wireless device operates in multi-connectivity mode- from RRC-Idle state to RRC-Inactive, from RRC-Connected state to RRC-Active state, section 0129, 0139), a processor (fig. 3, base station 2 that includes communication interface 320B coupled to the processor and memory, section 0058-0078), which in operation, generates user equipment related context information usable by the user equipment (see, the receiving from the second base station, the message comprises context identifier for the wireless device, downlink packets, uplink packets, section 0210, 0213, 0231 0142-0145) to exchange uplink and downlink data with the second radio base station (see, the wireless device which receives the retrieved context which is not limited to stored packets at the old/serving base station from the selected cells/RNA, including transmitting of  uplink packets to the selected cell, section 0143-0145, 0231),  and a transmitter (fig. 3, base station 2 that includes communication interface 320B as transceiver with transmitter coupled to the processor and memory, section 0058-0078), which in operation, transmits to the user equipment the generated user equipment related context information (see, the wireless device receives the retrieved context which is not limited to stored packets at the old/serving base station from the selected cells/RNA, including transmitting of packets to the selected cell, section 0143-0145, 0231).
wherein the identification information on the first RNA comprises an identifier of the user equipment allocated by a first radio base station of the first RNA.
However, KWON et al (US 2020/0068646 A1, Foreign Priority: Feb. 3, 2017) from a similar field of endeavor discloses: wherein the identification information on the first RNA (see, RAN information in terms of identifier to which the UE belongs, including RNA updated procedure section 0110-0114) comprises an identifier of the user equipment allocated (see, RNTI related to RNA information that is allocated by the gNB, section 0139) by a first radio base station of the first RNA (noted: RNA ID value that is transmitted by the UE  during RNA update procedure is configured by the source gNB, section 0120-0123).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the wireless method and apparatus for managing UE mobility in a communication as taught by KWON ‘646 into the method and apparatus for cell selection/re-selection in RNA of Park ‘713.  The motivation would have been to provide a reduction of signaling load (section 0006).
The combination of Park #1 ‘713 and Kwon ‘645 discloses all the claim limitations but fails to explicitly teach: wherein, to update the user equipment related context information in a core network entity that is responsible for the user equipment, the transmitter, when in operation, transmits a message including the user equipment related context information directly to the core network entity.
	However, Park #2  ‘791 from a similar field of endeavor discloses: wherein, to update the user equipment related context information in a core network entity (see, update procedure in which the MME/core network entity is informed of the UE context information, section 0153-0155),  that is responsible for the user equipment, the transmitter, when in operation, transmits a message (see, path switch request, section 0155)including the user equipment related context information directly to the core network entity (see, the UE context information transmitted to the core network entity, the core network entity performs an update for the wireless device, section 0153-0155, 0150).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the wireless method and apparatus for conditional handover execution as taught by 

	Regarding claim 17  (Currently Amended), Park ‘713 discloses the second radio base station (fig. 1, fig. 3, base station/gNB 122, section 0049-0052, fig. 3, base station/gNB 2/base station 2, section 0058-0060), wherein the receiver, when in operation, receives identification information of user equipment related first context information used by the user equipment to exchange data with a radio base station of the first RNA (see, claim 16), wherein the processor, when in operation, obtains the user equipment related context information for the first RNA based on the received identification information of user equipment related first context information (see, RAN identifier or base station identifier, random access procedure-context request message which includes a resume identifier which is related to the RNA updated procedure, received from the old base station, section 0143-0145, 0150, noted: the wireless device may inform of its movement of the notification area to a different RAN notification area, section 0210).
	The combination of Park #1 ‘713 an Park #2 ‘791 discloses all the claim limitations but fails to explicitly teach: Regarding claim 18 (New), the user equipment according to claim 1, wherein the identifier of the user equipment is a Radio Network Temporary Identifier (RNTI) allocated by the first radio base station of the first RNA.
Regarding claim 19 (New) The method according to claim 15, wherein the identifier of the user equipment is a Radio Network Temporary Identifier (RNTI) allocated by the first radio base station of the first RNA.

However, KWON et al (US 2020/0068646 A1, Foreign Priority: Feb. 3, 2017) from a similar field of endeavor discloses: Regarding claim 18 (New), the user equipment according to  (see, RAN information in terms of identifier to which the UE belongs, including RNA updated procedure section 0110-0114)  is a Radio Network Temporary Identifier (RNTI) allocated by the first radio base station of the first RNA (see, RNTI related to RNA information that is allocated by the gNB, section 0139).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the wireless method and apparatus for managing UE mobility in a communication as taught by KWON ‘646 into the combined method and apparatus for cell selection/re-selection in RNA of Park #1 ‘713 and Park #2 791.  The motivation would have been to provide a reduction of signaling load (section 0006).

Regarding claim 19 (New) The method according to claim 15, wherein the identifier of the user equipment (see, RAN information in terms of identifier to which the UE belongs, including RNA updated procedure section 0110-0114) is a Radio Network Temporary Identifier (RNTI) allocated by the first radio base station of the first RNA (see, RNTI related to RNA information that is allocated by the gNB, section 0139).

The combination of Park #1 ‘713 and Kwon discloses all the claim limitations but fails to explicitly teach:
Regarding claim 21 (New) The user equipment according to claim 1, wherein the core network entity comprises a Mobility Management Entity (MME).

Regarding claim 22 (New) The method according to claim 15, wherein the core network
entity comprises a Mobility Management Entity (MME).
 Regarding claim 21 (New) The user equipment according to claim 1, wherein the core network entity comprises a Mobility Management Entity (MME) (see, update procedure in which the MME/core network entity is informed of the UE context information, section 0153-0155, noted: the core network entity (e.g., AMF, MME), section 0145).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the wireless method and apparatus for conditional handover execution as taught by Park #  2 ‘791 into combined method and system for cell selection/re-selection in RNA of Park #1 ‘713 and Kwon ‘646.  The motivation would have been to provide RNA update based on UE context (section 0140).

Regarding claim 22 (New) The method according to claim 15, wherein the core network
entity comprises a Mobility Management Entity (MME) (see, update procedure in which the MME/core network entity is informed of the UE context information, section 0153-0155, noted: the core network entity (e.g., AMF, MME), section 0145).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the wireless method and apparatus for conditional handover execution as taught by Park # 2 ‘791 into combined method and system for cell selection/re-selection in RNA of Park #1 ‘713 and Kwon ‘646.  The motivation would have been to provide RNA update based on UE context (section 0140).

                                                            Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473